Citation Nr: 1742888	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-27 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from November 1978 to November 1981, with 2 years and 6 months of prior service noted.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board remanded the matter in for further development in December 2016.


FINDING OF FACT

Migraine headaches have not been shown to be causally or etiologically related to an event, injury or disease of service origin.


CONCLUSION OF LAW

The criteria for entitlement to service connection for migraine headaches have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Notice

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted through the application of statutory presumptions for chronic conditions. 38 U.S.C.S. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Other organic diseases of the nervous system, which includes migraine headaches, are classified as "chronic diseases" under 38 C.F.R § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307.  See also VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section G, paragraph 1(d).

Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and if manifested to a compensable degree within one year of the claimant's separation from service.  The application of those presumptions operates to satisfy the in-service incurrent or aggravation element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted.

III. Analysis

August 1980 service treatment records (STRs) showed the Veteran reported waking up with a terrible headache.  He took medication without any relief.  He vomited saliva and water and he had cold symptoms which accompanied the headache.  The Veteran did not usually get headaches.  

The Veteran's separation examination in October 1981 was negative for any notes of headaches or migraines.  The examination marked "No" for a history of "Frequent or severe headaches."

In a March 2012 statement, the Veteran reported his migraines began in 1980 and he never experienced migraines prior to his military service.

The Veteran was afforded a VA examination in May 2012, which showed the Veteran was diagnosed with migraines in 2000.  The examiner opined the migraines were less likely than not related to military service.  The examiner stated the onset of migraines occurred after military service, and the headaches noted in August 1980 were due to acute viral symptoms.  

May 2012 VA treatment notes stated the Veteran suffers from chronic headaches and "he developed headaches in 1980 when he lived in Kansas and was exposed to extreme heat."

Regarding the first element of service connection, a current disability, the Board finds that the Veteran has a current diagnosis for migraines.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  The Veteran was diagnosed in 2000 with migraine headaches.  

The Veteran contends his migraine headaches began during military service in 1980.  However, the Board has reviewed the evidence of record and finds the preponderance of the evidence to against finding a positive nexus between the Veteran's reported headaches in August 1980 and the Veteran's current migraine headaches.  The Veteran's separation examination was negative for any reported history of severe headaches.  The May 2012 VA examiner provided a negative nexus opinion and explained the August 1980 complaints of headaches as resulting from acute viral symptoms.  

VA treatment notes from May 2012 provide a positive nexus opinion from a physician.  The physician provided an opinion on the etiology of the Veteran's migraine headaches without providing supporting rationale for the conclusory opinion or confirming review of the entire medical record.  The Board has carefully reviewed these conflicting medical opinions and finds the opinion from the VA examination to be more probative than the opinion from the VA treatment notes because the VA examination opinion provides supporting rationale and addresses conflicting medical evidence in the record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Thus, the more probative medical opinion weighs against service connection for migraine headaches.

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board must also assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996).

According to Jandreau and Lanyo, the Veteran is competent to report symptoms of migraine headaches.  However, the Board has determined the onset of the Veteran's migraine headache disorder to be remote from service, and that the Veteran's assertions to the contrary are not credible.  The Veteran contends he has been experiencing migraine headaches since 1980; however, his separation examination provided a negative history for severe headaches, and he was not diagnosed with migraines until 2000, 19 years after his separation from service.  The long lapse of time between the conclusion of his military service and the onset of his medically recorded migraine symptoms and diagnoses is additional evidence against his claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaints can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court explained that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Indeed, in another precedent decision, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board must also consider whether the Veteran's migraine headaches meet the criteria for service connection on a presumptive basis.  There is no evidence to support chronicity during service.  The Veteran contends there has been continuity of symptomatology since service.  There is no medical evidence to support continuity of symptomatology since service, and the Board does not find the Veteran's lay testimony regarding continuity of symptomatology credible in view of his denial of headaches at separation.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which pertains to migraines, a compensable rating is warranted for prostrating attacks averaging one in two months over the last several months.  Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical dictionary, 32nd Edition (2012), p. 1531, "prostration" is defined as extreme exhaustion or powerlessness.  In this regard, the Board finds that there is no evidence to show migraines of a compensable degree within one year from his separation of service.  The Veteran has not provided any medical evidence, nor has he provided lay testimony of migraines symptoms to warrant a compensable rating within one year of separation from service.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for service connection for migraine headaches.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for migraine headaches is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


